Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Kumamoto (JP 2015156266 A)(English Translated) teaches “A method of operating a redox flow battery string (Fig. 1) including at least first and second redox flow batteries (1A,1B,…) and an outside power source (300), comprising: 
providing at least first and second redox flow batteries (1A, 1B) in a string (Fig. 1) electrically connected in a string, and each redox flow battery (1A, 1B) in the string comprising an electrochemical cell in fluid communication with anolyte and catholyte storage tanks, and each redox flow battery having a state-or-charge (SOC) (Paragraph 44, battery has monitor cell for charging and state (SOC)); 
obtaining an SOC value for each redox flow battery in the string (paragraph 44, Determining the SOC of each battery based on the open circuit voltage); 
identifying a target SOC value in the string; and adjusting the SOC value for at least one of the first and second redox flow batteries in the string to correspond to the target SOC value (paragraph 67, 73, putting one or more of the batteries in a standby state and the selected battery until its SOC value reaches a target SOC value x).”
Kumamoto (JP 2015156266 A)(English Translated) does not teach “wherein the target SOC value is a determined value selected from the group consisting of the lowest SOC in the string, an average SOC of the string, a maximum deviation from the average SOC of the string, and an SOC determined by an algorithm based on conditions of the string.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-8 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831